 Exhibit 10

 

CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement (“Agreement”), dated May 1, 2017, is made by
and between Gregory Martin (“Consultant”), whose address is 1876 Horse Creek
Road. Cheyenne, WY 82009 and InCapta, Inc. (“Client”), having its principal
place of business at 1950 Fifth Avenue #100, San Diego, CA 92101.

 

WHEREAS, Consultant has extensive background in the area of business operations,
media, sales, and marketing .

 

WHEREAS, Consultant desires to be engaged by Client to provide such services to
the Client on the terms and subject to the conditions set forth herein;

 

WHEREAS, Client is a publicly held corporation and desires to further develop
its business; and

 

WHEREAS, Client desires to engage Consultant to provide ongoing business
consulting services to the Client on the terms and subject to the conditions set
forth herein.

 

NOW, THEREFORE, in consideration for those services Consultant provides to
Client, the parties agree as follows:

 

1. Services of Consultant.

 

Consultant agrees to perform for Client all necessary services required in
connection with providing business operations services as an President,
Secretary and Treasurer. The Company shall provide Consultant all financial and
business information about the Company as reasonably requested by the Consultant
in a timely manner in the performance of duties under the Agreement.  In
addition, executive officers and directors of the Company shall make themselves
available for personal consultations either with the Consultant and/or third
party designees, subject to reasonable prior notice, pursuant to the request of
the Consultant.

 

2. Consideration.

 

For the services rendered by Consultant for Client, Client shall pay to
Consultant eight thousand and three hundred and thirty five dollars ($8,335)
monthly and a total of Thirty Million 30,000,000 Restricted Common Rule 144
Shares at signing and another $1,665.00 in Rule 144 Common shares monthly based
on the closing market price on the last day of the month for one year from May
1, 2017, which is considered earned upon execution of this agreement.

 

 

 

 

3. Expenses.

 

Miscellaneous expenses (other than standard office expenses) are not included in
the fees and are billed separately. These include items such as third party
technical services (copywriting, programming and coding, printing of materials,
graphic design, subscriptions on behalf of the company, purchase of media time
or space, etc.), as well as travel expenses where necessary, such as coach
transportation, meals, lodging, etc.

 

4. Confidentiality.

 

Each party agrees that during the course of this Agreement, information that is
confidential or of a proprietary nature may be disclosed to the other party,
including, but not limited to, product and business plans, software, technical
processes and formulas, source codes, product designs, sales, costs and other
unpublished financial information, advertising revenues, usage rates,
advertising relationships, projections, and marketing data (“Confidential
Information”). Confidential Information shall not include information that the
receiving party can demonstrate (a) is, as of the time of its disclosure, or
thereafter becomes part of the public domain through a source other than the
receiving party, (b) was known to the receiving party as of the time of its
disclosure, (c) is independently developed by the receiving party, or (d) is
subsequently learned from a third party not under a confidentiality obligation
to the providing party. If Client and Consultant terminate this Agreement, all
confidential materials in the possession of Consultant shall be returned to
Client

 

5. Indemnification.

 

(a) Client.

 

Client agrees to indemnify, defend, and shall hold harmless Consultant and /or
his agents, and to defend any action brought against said parties with respect
to any claim, demand, cause of action, debt or liability, including reasonable
attorneys’ fees to the extent that such action is based upon a claim that: (i)
is true, (ii) would constitute a breach of any of Client's representations,
warranties, or agreements hereunder, or (iii) arises out of the negligence or
willful misconduct of Client, or any Client Content to be provided by Client and
does not violate any rights of third parties, including, without limitation,
rights of publicity, privacy, patents, copyrights, trademarks, trade secrets,
and/or licenses.

 

(b) Consultant.

 

Consultant agrees to indemnify, defend, and shall hold harmless Client, its
directors, employees and agents, and defend any action brought against same with
respect to any claim, demand, cause of action, debt or liability, including
reasonable attorneys' fees, to the extent that such an action arises out of the
gross negligence or willful misconduct of Consultant.

 

2 

 

 

(c) Notice.

 

In claiming any indemnification hereunder, the indemnified party shall promptly
provide the indemnifying party with written notice of any claim, which the
indemnified party believes falls within the scope of the foregoing paragraphs.
The indemnified party may, at its expense, assist in the defense if it so
chooses, provided that the indemnifying party shall control such defense, and
all negotiations relative to the settlement of any such claim. Any settlement
intended to bind the indemnified party shall not be final without the
indemnified party's written consent, which shall not be unreasonably withheld.

 

6. Termination and Renewal.     (a) Term.

 

This Agreement shall become effective on the date appearing next to the
signatures below and terminate one (1) year thereafter. Unless otherwise agreed
upon in writing by Consultant and Client, this Agreement shall be automatically
be renewed beyond its Term unless sixty (60) days prior written notice is given.

 

(b) Termination.

 

Client may terminate this Agreement at any time and without any prior notice if
Consultant materially breaches any of its representations, warranties or
obligations under this Agreement but shall be provided an opportunity to correct
such breaches, warranties or obligations under the agreement. Except as may be
otherwise provided in this Agreement, such breach by Consultant will result in
Consultant being responsible to reimburse Client for all costs incurred directly
as a result of the breach of this Agreement, and shall be subject to such
damages as may be allowed by law including all attorneys' fees and costs of
enforcing this Agreement, but not without the parties being mutually provided
the opportunity for reconciliation and/or arbitration and such arbitration by a
neutral arbitrator shall be deemed final as with regard to such breach.

 

(c) Termination and Payment.

 

Upon any termination or expiration of this Agreement, Client shall pay all
unpaid and outstanding fees and expenses through the effective date of
termination or expiration of this Agreement. And upon such termination,
Consultant shall provide and deliver to Client any and all outstanding services
due through the effective date of this Agreement.

 

7. Miscellaneous.     (a) Independent Contractor.

 

This Agreement establishes an “independent contractor” relationship between
Consultant and Client. Consultant reserves the right to determine the method,
manner and mean by which the services will be performed. Consultant is not
required to perform the services during a fixed hourly or daily time and if the
services are performed at the Client’s premises, then Consultant’s time spent at
the premises is to be at the discretion of the Consultant; subject to the
Client’s normal business hours and security requirements.

 

3 

 

 

The services shall be performed by Consultant or Consultant’s staff, and Client
shall not be required to hire, supervise or pay any assistants to help
Consultant who performs the services under this agreement. Consultant shall not
be required to devote Consultant’s full time nor the full time of Consultant’s
staff to the performance of the services required hereunder, and it is
acknowledged that Consultant has other Clients and Consultant offers services to
the general public.

 

(b) Rights Cumulative; Waivers.

 

The rights of each of the parties under this Agreement are cumulative. The
rights of each of the parties hereunder shall not be capable of being waived or
varied other than by an express waiver or variation in writing. Any failure to
exercise or any delay in exercising any of such rights shall not operate as a
waiver or variation of that or any other such right. Any defective or partial
exercise of any of such rights shall not preclude any other or further exercise
of that or any other such right. No act or course of conduct or negotiation on
the part of any party shall in any way preclude such party from exercising any
such right or constitute a suspension or any variation of any such right.

 

(c) Benefit; Successors Bound.

 

This Agreement and the terms, covenants, conditions, provisions, obligations,
undertakings, rights, and benefits hereof, shall be binding upon, and shall
inure to the benefit of, the undersigned parties and their heirs, executors,
administrators, representatives, successors, and permitted assigns.

 

(d) Entire Agreement.

 

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof. There are no promises, agreements, conditions,
undertakings, understandings, warranties, covenants or representations, oral or
written, express or implied, between them with respect to this Agreement or the
matters described in this Agreement, except as set forth in this Agreement. Any
such negotiations, promises, or understandings shall not be used to interpret or
constitute this Agreement.

 

(e) Assignment.

 

Neither this Agreement nor any other benefit to accrue hereunder shall be
assigned or transferred by either party, either in whole or in part, without the
written consent of the other party, and any purported assignment in violation
hereof shall be void.

 

(f) Amendment.

 

This Agreement may be amended only by an instrument in writing executed by all
the parties hereto.

 

(g) Severability.

 

Each part of this Agreement is intended to be severable. In the event that any
provision of this Agreement is found by any court or other authority of
competent jurisdiction to be illegal or unenforceable, such provision shall be
severed or modified to the extent necessary to render it enforceable and as so
severed or modified, this Agreement shall continue in full force and effect.

 

(h) Section Headings.

 

The Section headings in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

 

(i) Construction.

 

Unless the context otherwise requires, when used herein, the singular shall be
deemed to include the plural, the plural shall be deemed to include each of the
singular, and pronouns of one or no gender shall be deemed to include the
equivalent pronoun of the other or no gender.

 

4 

 

 

(j) Further Assurances.

 

In addition to the instruments and documents to be made, executed and delivered
pursuant to this Agreement, the parties hereto agree to make, execute and
deliver or cause to be made, executed and delivered, to the requesting party
such other instruments and to take such other actions as the requesting party
may reasonably require to carry out the terms of this Agreement and the
transactions contemplated hereby.

 

(k) Notices.

 

Any notice which is required or desired under this Agreement shall be given in
writing and may be sent by personal delivery or by mail (either a. United States
mail, postage prepaid, or b. Federal Express or similar generally recognized
overnight carrier), addressed as follows (subject to the right to designate a
different address by notice similarly given):

 

To Client:

 

InCapta, Inc.

1950 Fifth Avenue #100

San Diego, CA 92101

 

To Consultant:

 

Gregory Martin

1876 Horse Creek Road.

Cheyenne, WY 82009

 



(l) Governing Law.





 

This Agreement shall be governed by the interpreted in accordance with the laws
of the State of California without reference to its conflicts of laws rules or
principles. Each of the parties consents to the exclusive jurisdiction of the
federal courts of the State of California in connection with any dispute arising
under this Agreement and hereby waives, to the maximum extent permitted by law,
any objection, including any objection based on forum non coveniens, to the
bringing of any such proceeding in such jurisdictions.

 

5 

 

 

(m) Consents.

 

The person signing this Agreement on behalf of each party hereby represents and
warrants that he has the necessary power, consent and authority to execute and
deliver this Agreement on behalf of such party.

 

(n) Survival of Provisions.

 

The provisions contained in paragraphs 4, 5, and 7 of this Agreement shall
survive the termination of this Agreement.

 

(o) Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
have agreed to and accepted the terms herein on the date written above.

 

  CLIENT:       InCapta, Inc.         By: /s/ John Fleming   Name: John Fleming
  Title: Chairman         CONSULTANT:         By: /s/ Gregory Martin   Name:
Gregory Martin   Title: Consultant

 

 

6



 

 